DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5, 8, 9, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0251841 (Munireddy et al.) in view of US Patent Application Publication No. 2019/0114916 (Hohenacker).

Regarding claim 1, Munireddy discloses a solar parking assist system, the system comprising: 
a sensor device (vehicle presence detector 106 [0032]) configured to: 
detect parking space data as a function of a camera (presence detector 106 may be implemented as a camera or other imaging device configured to capture images [0032]) and an energy storage device (parking space device 102 may be hardwired to an electrical power source and/or may utilize batteries, solar panels, and/or any other components for receiving, generating, and/or distributing electrical power [0036]); and 
transmit the parking space data to a post device (vehicle presence detector 106 may be communicatively coupled to processor 104, such that captured images may be analyzed by the processor 104 to detect whether a vehicle occupies the parking space; [0032]; parking space device indicator may be attached to a pole; [0018]; indicator data is sent to the indicator on pole to indicate parking availability; [0048]) and 

a post device communicatively connected to the sensor device (parking space device may be attached to a pole [0018]), the post device comprising a vertical post (pole [0018]), a light emitter (parking availability indicator [0018]; green light indicates parking space available and red light indicates parking space is unavailable [0048]), and a solar panel (solar panel [0036]), and wherein the post device is configured to: 
collect parking space data as a function of the sensor device (vehicle presence detector 106 may be communicatively coupled to processor 104 such that captured images may be analyzed by the processor 104 to detect whether a vehicle occupies the parking space; [0032]; indicator data is sent to the indicator on pole to indicate parking availability; [0048]); and 
communicate a parking space occupancy to a driver as a function of the collected parking space data and the light-emitter (parking availability indicator [0018]; green light indicates parking space available and red light indicates parking space is unavailable [0048]).

Munireddy fails to explicitly disclose that the parking space data is transmitted to the post via a communication device.

Hohenacker discloses a parking space monitoring system, wherein the detection system and display unit are particularly preferably configured to communicate by means of radio, including the use of a radio receiver [0049].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Munireddy with a radio communication device, such that sensor data can easily be transmitted from the sensor device to the post/indicator device wirelessly.

Regarding claim 3, Munireddy further discloses the parking space device comprises a processor and wherein the vehicle presence detector is communicatively coupled to the processor; [0016]; [0032]; see Fig. 1.  

Regarding claim 4, as discussed above, the combination of Munireddy and Hohenacker disclose the sensor device is further configured to: detect an open parking space; transmit data regarding the open parking space to the post device utilizing the communication device; and illuminate the light-emitter to inform a driver about the open parking space (presence detector 106 may be implemented as a camera or other imaging device configured to capture images [0032]); parking availability indicator [0018]; green light indicates parking space available and red light indicates parking space is unavailable [0048]).
Munireddy fails to explicitly disclose that the parking space data is transmitted to the post via a communication device.
Hohenacker discloses a parking space monitoring system, wherein the detection system and display unit are particularly preferably configured to communicate by means of radio, including the use of a radio receiver [0049].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Munireddy with a radio communication device, such that sensor data can easily be transmitted from the sensor device to the post/indicator device wirelessly.

Regarding claim 5, Munireddy further discloses wherein the light-emitter is illuminated in relation to the location of the open parking space in a parking lot (Fig. 3 shows each indicator corresponding to a parking spot; parking availability indicator [0018]; green light indicates parking space available and red light indicates parking space is unavailable [0048]).

Regarding claim 8, Hohenacker further discloses wherein the communication device further comprises: a transmitter configured to transmit a radio communication; and a receiver configured to convert information contained within the radio communication into a useable form (Hohenacker discloses a parking space monitoring system, wherein the detection system and display unit are particularly preferably configured to communicate by means of radio, including the use of a radio transmitter and receiver [0049]; Examiner considers that the received data is converted into a useable form for the functional needs of the invention).

Regarding claim 9, Hohenacker further discloses wherein the communication device further comprises a wireless form of communication (wireless radio communication; [0049]).

Regarding claim 15, Munireddy further discloses wherein the post device is further configured to: assemble parking space data related to a parking lot over a specified time frame; and display the parking space data related to a parking lot (vehicle presence detector 106 may be communicatively coupled to processor 104 such that captured images may be analyzed by the processor 104 to detect whether a vehicle occupies the parking space; [0032]; indicator data is sent to the indicator on pole to indicate parking availability; [0048]; parking space occupancy is determined during predetermined time slots; [0061]).  

Regarding claim 18, Munireddy further discloses wherein the parking assist system is further configured to transmit parking space data to a database (parking space devices transmit data to parking management server; Fig. 1; Fig. 6; parking management server may include one or more databases [0073]).

Regarding claim 19, Hohenacker further discloses wherein the sensor device is further configured to identify a vehicle (if it has been determined that the vehicle is parked in one of the parking bays, the identification of the transponder and the parking bay used are transmitted to the registration server, wherein a vehicle owner and a vehicle registration are associated with the identification of the transponder [0023]; [0048].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Munireddy with this feature of Hohenacker in order to track authorized or unauthorized parking based on user status [0048]).  

 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0251841 (Munireddy et al.) as modified by US Patent Application Publication No. 2019/0114916 (Hohenacker) and further in view of Williams (US 2018/0247534).

Regarding claim 2, Munireddy and Hohenacker disclose the sensor device of claim 1.  Munireddy fails to expressly disclose the sensor device further comprises a magnetometer.  
Williams discloses an integrated system for monitoring parking lot conditions wherein a magnetometer is utilized to detect changes in magnetic field at individual parking spaces [0023].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Munireddy as combined with Hohenacker with this magnetometer of Williams in order to better detect vehicle occupancy by detecting changes in magnetic fields.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0251841 (Munireddy et al.) as modified by US Patent Application Publication No. 2019/0114916 (Hohenacker) and further in view of US Patent Application Publication No. 2011/0131083 (Redmann et al.).

Regarding claim 6, Munireddy and Hohenacker disclose the sensor device of claim 1 as discussed above. As discussed above with regards to claim 1, Munireddy combined with Hohenacker disclose wherein the sensor device is further configured to: detect an occupied parking space; transmit data regarding the occupied parking space to the post device utilizing the communication device; and inform a driver about the occupied parking space (see above discuss for claim 1).
Munireddy fails to explicitly disclose extinguishing the light-emitter to indicate an occupied parking space.
However, Redmann disclose extinguishing an indicator when a parking space is no longer available [0093].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Munireddy as combined with Hohenacker such that an indicator can be extinguished to indicate a space is no longer available.

Regarding claim 7, as discussed above, Munireddy, Hohenacker, and Redmann disclose extinguishing a light emitter for the occupied parking space.  Munireddy shows the light emitter associated with each individual parking space; Fig. 3).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0251841 (Munireddy et al.) as modified by US Patent Application Publication No. 2019/0114916 (Hohenacker) and further in view of US Patent Application Publication No. 2005/0229451 (Mullens et al.).

Regarding claim 10, Munireddy and Hohenacker disclose the system of claim 1 as discussed above.  Munireddy fails to expressly disclose wherein the vertical post is connected to a base configured to support the post device.
However, Mullens discloses parking space advertising signs, one for each space, wherein the display sign includes a post structure that is anchored in a heavy base [0036]; Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Munireddy as combined with Hohenacker and include a heavy base to secure the post to the ground. 
  
Regarding claim 11, Hohenacker further discloses wherein the vertical post is connected to a support beam wherein the support beam connects the vertical post to the light-emitter and the solar panel (See Fig. 1 for size-adjustable clip (support beam) and the display unit); also solar cells can be provided on the upper side of the display unit; [0040]).

Allowable Subject Matter
Claims 12-14, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0160710 (Obayashi et al.) discloses a parking assist system and parking assist method.
US 2018/0240337 (Moran et al.) discloses parking space detection method and system.
US 2017/0345304 (Oesterling et al.) discloses systems and methods for monitoring a parking space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683